Las Vegas, Nevada 89146

2850 S. ]ones Blvd., Suite 1
Tel: (702) 228-7590 ' Fa.x: (702) 892-012.2

SCI-IWARTZER & MCPHERSON LA\X/ FIRM

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 18-15705-btb Doc 33 Entered 11/14/18 09:50:10 Page 1 of 2

Lenard E. Schwartzer, Esq., NV Bar No. 399
Schwartzer & McPherson Law Firm

2850 South Jones Blvd., Suite 1

Las Vegas NV 89146-5308

Telephone: (702) 228-7590

Facsimile: (702) 892-0122

E-Mail: bktilings@s-mlaw.com
Attorneys for Howard Misle

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEVADA
In re: Case No. BK-S-18-15705-1eb

HOWARD MISLE, Chapter 11 (Involuntary)

Alleged Debtor_ NOTICE OF HEARING REGARDING
MOTION FOR DISMISSAL OF
INVOLUNTARY CASE

Hearing Date: December 17, 2018
Hearing Time: 1130 p.m.

 

 

 

NOTICE IS HEREBY GIVEN that Howard Misle (the “Alleged Debtor”), by and through
his counsel, Schwartzer & McPherson Law Firm, requests entry of an order for dismissal of this
involuntary Chapter 7 case on the grounds that the Alleged Debtor’s current income comes from
management of a marijuana business and such assets cannot be administered by a Chapter 7 Panel
Trustee or the Bankruptcy Court.

Any Opposition must be filed pursuant to Local Rule 9014(d)(1).

Local Rule 9014(d)(l): . . . any opposition to a motion must be filed,
and service of the opposition must be completed on the movant, no
later than fourteen (14) days preceding the hearing date for the motion.
The opposition must set forth all relevant facts and any relevant legal
authority. An opposition must be supported by affidavits or
declarations that conform to the provisions of subsection (c) of this
rule.”

///
///
///
///

 

 

SCHWARTZER & MCPHERSON LAW FIRM

Las Vegas, Nevada 89146

2850 S. Jones Blvd., Suite 1
Tel: (702) 228-7590 - Fax: (702) 892-0122

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 18-15705-btb Doc 33 Entered 11/14/18 09:50:`10 Page 2 of 2

 

lf you object to the relief requested, you must file a WRITTEN response to this pleading with
the court. You must also serve your written response on the person who sent you this notice.
If you do not file a written response with the court, or if you do not serve your written
response on the person who sent you this notice, then:
¢ The court may refuse to allow you to speak at the scheduled hearing; and

0 The court may rule against you without formally calling the matter at the hearing.

 

 

 

A copy of the Motion may be obtained by accessing PACER through the United States
Bankruptcy Court website for Nevada at www.nvb.uscourts.gov, or by contacting Schwartzer &
McPherson Law Firm, email: bkfllings@s-mlaw.com, phone: 702-228-7590, or fax: 702-892-0122.

NOTICE IS FURTHER GIVEN that the hearing on the Motion may be continued without
further notice.

NOTICE IS FURTHER GIVEN that the hearing on the Motion will be held before a United
States Bankruptcy Judge, in the Foley Federal Building, 300 Las Vegas Bou|evard South, Las Vegas,
Nevada on December 17, 2018 at 1:30 p.m.

Dated this 13th day of November, 2018.
/s/ Lenard E. Schwartzer
Lenard E. Schwartzer, Esq.
Schwartzer & McPherson Law Firm
2850 S. Jones Boulevard, Suite l
Las Vegas, Nevada 89146
Attorneys for Howard Misle

 

